Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                   May 30 2014, 7:26 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEY FOR APPELLEE:

LINDSEY A. GROSSNICKLE                              KEVIN L. LIKES
Bloom Gates & Whiteleather, LLP                     Likes Law Office
Columbia City, Indiana                              Auburn, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN RE THE MARRIAGE OF:                              )
MICHELLE SCHLOTTERBACK and                          )
TERRY SCHLOTTERBACK,                                )
                                                    )
TERRY SCHLOTTERBACK,                                )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )     No. 57A05-1306-DR-321
                                                    )
MICHELLE SCHLOTTERBACK,                             )
                                                    )
       Appellee-Petitioner.                         )


                        APPEAL FROM THE NOBLE CIRCUIT COURT
                            The Honorable G. David Laur, Judge
                              Cause No. 57C01-1109-DR-182


                                           May 30, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
       In this dissolution action, Terry Schlotterback appeals the denial of his Motion to

Correct Error relating to the division of the estate amassed during his marriage to Michelle

Schlotterback, as well as the grant of Michelle’s Motion to Correct Error relating to the

uninsured medical expenses of the parties’ children. Terry argues on appeal:

   1. His $161,820 property equalization payment fulfilled all distribution requirements in

       the dissolution decree; and

   2. The dissolution decree stated child support would commence on July 27, 2012, and he

       should not have been required to pay medical expenses incurred before that date.

We affirm.

                       FACTS AND PROCEDURAL HISTORY

       The Schlotterbacks were married in 1990. Michelle filed for dissolution of marriage

in September 2011. The parties entered into a provisional agreement that Michelle would

pay the first $1,391.52 per calendar year of uninsured medical expenses incurred for the

parties’ three minor children. Expenses in excess of $1,391.52 were to be divided between

the parties, with Michelle paying 14% and Terry paying 86%.

       The net marital estate was $424,297. The trial court awarded the following property,

with a total value of $373,968, to Terry: 1) the parties’ residence with a value of $280,000;

2) 50% of Terry’s Great American Life and Annuity account with a value of $31,043; 3) fifty

percent of Terry’s American Funds account with a value of $22,816; and 4) one-hundred

percent of Terry’s American United Life Insurance account with a value of $27,445. The

trial court awarded the following property, with a total value of $50,328 to Michelle: 1) the


                                             2
remaining fifty percent of Terry’s Great American Life and Annuity Account with a value of

$31,043.00; and 2) the remaining fifty percent of Terry’s American Funds account with a

value of $22,816.00. The trial court also ordered Michelle to pay approximately $37,000 in

debt.

        To equalize the property settlement, the trial court ordered Terry to pay Michelle a

$161,820 property equalization judgment. Terry was to pay $81,304 from the following

funds listed in his share of the distribution of the net marital estate: $31,043 from his Great

American Life and Annuity Account, $22,816 from his American Funds account, and

$27,445 from his American United Life Insurance Account. The remaining balance of the

equalization payment was $80,516.

        The final decree divided the uninsured medical expenses in a manner identical to the

provisional agreement. Michelle was to pay the first $1,391.52 per calendar year of

uninsured medical expenses incurred for the parties’ minor children. All such expenses in

excess of $1,391.52 were to be divided between the parties, with Michelle paying 14% and

Terry paying 86%.

        On September 18, 2012, Terry’s counsel sent Michelle’s counsel two checks totaling

$107,961: the $27,445 payment from Terry’s American United Life account, and the

$80,516 equalization payment balance. Terry also filed with the trial court a Qualified

Domestic Relations Order for the $31,043 Great American Life and Annuity payment and an

IRA Divorce Transfer Request for the $22,816 American Funds payment. Together, these

payments and documents satisfied the $161,820 equalization judgment. On November 1,


                                              3
2012, Michelle signed a Release of Judgment verifying that Terry had satisfied that

judgment.

       On November 26, 2012, Michelle filed a Motion to Enforce Court Order regarding the

uninsured medical expenses of the parties’ minor children. Specifically, Michelle asked the

trial court to order Terry to pay her $4,167.65 for these expenses. Michelle attached an

exhibit that listed $6,237.62 in uninsured medical expenses for the children through

November 14, 2012. Michelle subtracted her $1,391.53 required payment, which left a

balance of $4,846.10. Michelle multiplied this balance by Terry’s 86% obligation, which left

the $4,167.65 balance that Michelle requested Terry pay. Terry filed a motion to dismiss

Michelle’s motion on the ground he should not have to pay medical bills incurred prior to the

July 27, 2012, final decree because the court specifically ordered payment of the uninsured

medical expenses was to begin on July 27, 2012.

       In February 2013, Michelle filed a Motion to Enforce Court Order regarding the

parties’ property distribution. She argued Terry still owed her $54,859, which included

$31,043 from the Great American Life and Annuity account and $22,816 from the American

Funds account.

       The trial court held a hearing on Michelle’s two motions to enforce and Terry’s

motion to dismiss. Regarding the motion to enforce the property distribution, Michelle

argued Terry had not, as required by the dissolution decree, signed over to her the $31,043

from his Great American Life and Annuity account and the $22,816 from his American

Funds account. She noted Terry had paid her the amounts required from these two accounts


                                             4
for the property equalization judgment, but he had never completed the transfers required by

the court-ordered property distribution.

       On April 23, 2013, the trial court granted Michelle’s motion regarding the payment of

the property distribution, but denied the motion regarding the payment of uninsured medical

expenses. The trial court explained that because Michelle had presented no evidence of the

uninsured medical expenses at the final hearing, she had waived the issue. On May 14, 2013,

both Terry and Michelle filed Motions to Correct Error. Michelle argued $3,302.06 of the

uninsured medical expenses had been incurred between the final hearing and the entry of the

final order, so those expenses could not have been waived by her failure to present them at

the hearing. She asked the trial court to order Terry to reimburse her for his $2,141.69 share

of these expenses. The trial court granted Michelle’s Motion to Correct Error and ordered

Terry to reimburse Michelle $2,141.69 for the medical expenses. The trial court denied

Terry’s motion to correct error.

                             DISCUSSION AND DECISION

       We review a ruling on a motion to correct error for abuse of discretion. Inman v.

Inman, 898 N.E.2d 1281, 1284 (Ind. Ct. App. 2009). An abuse of discretion occurs when the

trial court’s decision is against the logic and effect of the facts and circumstances before the

court or if the court has misinterpreted the law. Id.

       Terry first argues his $161,820 property equalization payment fulfilled all distribution

requirements in the dissolution decree. He is mistaken.

       In the initial property distribution, the trial court equally divided Terry’s Great


                                               5
American Life and Annuity and American Funds accounts. Each party received $31,043

from the Great American account and $22,816 from the American Funds account. Terry then

received the parties’ house, which was valued at $280,000. Terry’s share of the property

eventually reached $424,297. Michelle received no large assets and was ordered to pay

$37,000 in debt, which left her with $50,328 in the distribution, including the $31,043 from

Terry’s Great American account and the $22,816 from his American Funds account.

       Because of the discrepancy between Michelle’s $50,328 distribution and Terry’s

$424,297 distribution, the trial court ordered Terry to pay Michelle a $161,820 equalization

judgment. The dissolution decree provided Terry was to pay this judgment as follows from

his distribution: 1) $31,043 from the Great American Life and Annuity account; 2) $22,816

from his American Funds account; and 3) $27,445 from his American United Life Insurance

account. This would be $81,304, and Terry would still owe $80,516. Terry has satisfied the

$161,820 equalization judgment; however, he has not, as required by the property division,

signed over to Michell the $31,043 from the Great American account and the $22,816 from

the American Funds account.

       Terry relies on Michelle’s Release of Judgment, but his reliance is misplaced. The

dissolution decree distinguished between the distribution of the parties’ property and the

equalization judgment. Trial Rule 67(B) required Michelle to sign a statement of total

satisfaction for the equalization judgment, but there is no such requirement for the property

division. See Ind. Code § 31-15-7-4. The trial court did not err in denying Terry’s Motion to

Correct Error relating to the distribution of the parties’ property.


                                               6
        Terry further argues the trial court abused its discretion in granting Michelle’s Motion

to Correct Error relating to the uninsured medical expenses of the parties’ minor children.

He contends the dissolution decree stated child support would commence on July 27, 2012,

and he should not have been required to pay medical expenses incurred before that date.

        While Terry is correct that a provisional order is merged into a final order, this does

not mean the obligations that arose under the provisional order disappear when the final

decree is entered. Mosser v. Mosser, 729 N.E.2d 197, 200 n.3 (Ind. Ct. App. 2000). The trial

court granted Michelle’s motion to correct error because $3,302.06 of the expenses were

incurred between the final hearing and the entry of the final decree, so she could not have

presented evidence of those expenses as the final hearing. We see no abuse of discretion in

the order Terry was to pay the medical expenses incurred by his children.1

        Affirmed.

VAIDIK, C.J., and RILEY, J., concur.




1
 Although Michelle challenges the amount of the reimbursement, the trial court awarded her the $2,141.69
she requested in her Motion to Correct Errors. (Appellant’s App. 42.) We find no error.

                                                   7